Citation Nr: 1341673	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-48 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July to November 1984 and from August 1985 to September 2005.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  In June 2013, the Board found that a May 2007 rating decision that denied service connection for right carpal tunnel syndrome was finial and that new and material evidence sufficient to reopen the claim had been received.  

In September 2012, the Veteran testified at hearing before a Decision Review Officer (DRO) the RO.  A transcript of this proceeding is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's right carpal tunnel syndrome was incurred during service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, right carpal tunnel syndrome was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As carpal tunnel syndrome is an organic disease of the nervous system as noted under 38 C.F.R. § 3.309, the Veteran's claimed disability is afforded the alternative method for establishing the required nexus between her current disability and service by asserting continuity of symptomatology since service.  See Walker, supra. 

The Veteran claims that her current right carpal tunnel syndrome had its onset during service, however, she declined to have it surgically treated therein as she is right hand dominant, her left carpal tunnel syndrome was worse, and she did not want both hands to be disabled simultaneously.

The Veteran's service treatment records show complaints of pain, numbness and tingling in both hands in August 2003, December 2004, and on retirement examination in June 2005.  Post service treatment records show continued complaints in October 2005.  In July 2006, she reported diffuse numbness in both hands, left greater than right, with no history of injury.  Electrodiagnostic testing confirmed a diagnosis of bilateral carpal tunnel syndrome, left greater than right.  On undergoing section of the left transverse carpal ligament for left carpal tunnel syndrome in September 2006, it was noted that she was to call her surgeon's office regarding possible surgical treatment for her right carpal tunnel syndrome the following week.  Treatment records show ongoing complaints of right hand pain, tingling and numbness.  In September 2008, she reported right hand pain, which was noted to have been present at the time of her left hand surgery in September 2006, however, she chose to wait to have it fixed.  Section of the right transverse carpal ligament was ultimately performed in November 2008.  On VA peripheral nerves examination in August 2013, the examiner noted that the Veteran's right carpal tunnel syndrome had onset during service in 2003.

The only opinion addressing whether the claimed disability had onset during service is a September 2013 independent medical opinion, which concludes that the disability is not related to service as the Veteran's service treatment records are negative for complaints of signs or symptoms of right carpal tunnel syndrome.  The Board is concerned with the accuracy of that opinion, however, as service treatment records do reflect complaints of pain, numbness and tingling in both hands.  Such complaints reportedly continued since the Veteran's discharge from service and such complaints served as the basis of the post-service diagnosis of bilateral carpal tunnel syndrome.  

In considering the evidence of record, to include the Veteran's competent and credible complaints reflective of continuity of symptomatology of right carpal tunnel syndrome dating since her discharge from service, the Board finds that the lay and medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER

Entitlement to service connection for right carpal tunnel syndrome is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


